ORDER
The Disciplinary Review Board on June 20, 1997, having filed with the Court its decision concluding that ROBERT L. MARTIN of ORANGE, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate with a client); and RPC 1.8(a) (conflict of interest — prohibited business transaction with client); and good cause appearing;
It is ORDERED that ROBERT L. MARTIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.